DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-4 have been considered but are moot in view of new grounds of rejection.  Claims 5-16 have been amended by applicant to incorporate allowable subject matter presented in the previous office action and is now considered to be allowable.  


Allowable Subject Matter

Claims 5-7 and 14 are allowed.

With respect to claim 5, the prior art fails to teach in combination with the rest of the limitations in the claim: “wherein the volume is a first volume and the conductive trace is a first conductive trace; and wherein the cover at least partly encloses a second volume that is different from the first volume, the second volume for holding air over a second conductive trace.”

With respect to claim 14, the prior art fails to teach in combination with the rest of the limitations in the claim:  “wherein the cover comprises a first indentation that defines the volume at least partly and a second indentation that defines a secured volume at least partly, the first indentation being separated from the second indentation by 78 mils microns) or less at a point on the circuit board containing electrical contacts for the conductive traces.”


Claim 6 is allowable due to its dependency on claim 5; claim 7 is allowable to due to its dependency on claim 6.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4, 8-13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (U.S. Publication No. 2014/0253109 A1) in view of Abbink et al. (U.S. Publication No. 2011/0133738 A1).



Claims 1-4, 8-13, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singh et al. (U.S. Publication No. 2014/0253109 A1).


 With respect to claim 1, Singh et al. discloses an apparatus comprising:
a cover to shield [378] (see metal shield shown in Fig. 19), at least partly, a conductive trace on a surface of a circuit board from electromagnetic interference (see circuit board 1900 shown in Fig. 19; para 0152, lines 1-4), the cover comprising a conductive surface that faces the conductive
trace (para 0155, lines 1-5), the cover at least partly enclosing a volume over the conductive trace (para 0155, lines 1-5), the volume for holding air over the conductive trace (para 0103, lines 1-4; the opening can be used to hold air since it’s an air gap); and one or more ground contacts that electrically connect the conductive surface of the cover to electrical ground (see ground or common 575 shown in Fig. 5) on the circuit board (para 0028, lines 1-14).
   Singh et al. does not disclose the volume having a shape that is complementary to a shape of at least part of the conductive trace that extends between two electrical contacts.
     Abbink et al. discloses the volume having a shape that is complementary to a shape of at least part of the conductive trace that extends between two electrical contacts (a plurality of traces upon a bendable substrate, an inner shield 302 encloses a protected volume and is supported in relation to an outer shield 306 shown in Fig. 4; apertures 310 and 312 are connected to the wiring board 300 at junction 314; see para 0027).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Singh et al. to include the volume having a shape that is complementary to a shape of at least part of the conductive trace that extends between two 


    PNG
    media_image1.png
    329
    805
    media_image1.png
    Greyscale

With respect to claim 2, the combination of Singh et al. and Abbink et al. discloses the apparatus of claim 1, wherein the cover comprises an indentation that defines the volume at least partly (see Singh et al. metal shield 378 with an opening 903 shown in Fig. 19).

         With respect to claim 3, The apparatus of claim 2, wherein the indentation has a lateral width but does not disclose a particular range for this parameter.  However, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide a lateral width that is between 3 mils (76.2 microns) and 30 mils (762 microns) inclusive, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the “optimum range” involves only routine skill in the art. In re Aller, 105 USPQ 233.  See MPEP 2144.05.

With respect to claim 4, the combination of Singh et al. and Abbink et al. discloses the apparatus of claim 1, wherein the cover comprises multiple indentations (see Singh et al. opening 903 shown in Fig. 19), with one of the indentations defining the volume at least partly and with others of the indentations defining other volumes over other conductive traces (see Singh et al. para 0155, lines 1-5), each of the other volumes for holding air over a corresponding conductive trace (see Singh et al. para 0103, lines 1-4).


               With respect to claim 8, the combination of Singh et al. and Abbink et al. discloses the apparatus of claim 1, wherein the cover is configured to hold the air in direct contact with the conductive trace (see Singh et al. para 0103, lines 1-4; the opening can be used to hold air since it’s an air gap).

With respect to claim 9, the combination of Singh et al. and Abbink et al. discloses the apparatus of claim 1, wherein the one or more contacts are integral parts of the cover (see Singh et al. para 0028, lines 1-14).

With respect to claim 10, the combination of Singh et al. and Abbink et al. discloses the apparatus of claim 1, wherein the one or more contacts are separate components from the cover (see Singh et al. para 0028, lines 1-14).

With respect to claim 11, the combination of Singh et al. and Abbink et al. discloses the apparatus of claim 1, wherein the conductive surface comprises at least one of the following: copper, aluminum; gold; silver, an alloy of copper, aluminum, gold, or silver; or a nickel—cobalt ferrous alloy (see Singh et al. para 0139, lines 1-6).

(see Singh et al. element 378 which is the metal shield covering entire surface shown in Fig. 19).

With respect to claim 13, the combination of Singh et al. and Abbink et al. discloses the apparatus of claim 1, wherein the cover comprises a non-conductive material, the conductive surface being connected to the non-conductive material (see Singh et al. para 0139, lines 1-6).


With respect to claim 15, the combination of Singh et al. and Abbink et al. discloses the apparatus of claim 1, wherein the apparatus is configured for removal from the circuit board (see Singh et al. para 0011, lines 1-4).

With respect to claim 16, the combination of Singh et al. and Abbink et al. discloses the apparatus of claim 1, wherein the apparatus is not an integral part of the circuit board (see Singh et al. para 0011, lines 1-4).







Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543. The examiner can normally be reached Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/FARHANA A HOQUE/Primary Examiner, Art Unit 2866